
	
		I
		111th CONGRESS
		1st Session
		H. R. 3635
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2009
			Mr. Cao introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to improve Federal assistance with respect to
		  disasters, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Relief and Recovery Development Act of
			 2009.
		2.Ability to
			 provide disaster information to individuals with limited English
			 proficiency
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study on the ability of existing alert and warning
			 systems to provide information relating to disasters to individuals with
			 limited English proficiency.
			(b)ReportNot later than one year after the date of
			 enactment of this Act, the Comptroller General shall submit to Congress a
			 report on the results of the study conducted under subsection (a). The report
			 shall include recommendations with respect to any additional resources
			 necessary to adequately provide information relating to disasters to
			 individuals with limited English proficiency.
			3.Review of
			 regulations and policies
			(a)In
			 generalNot later than one
			 year after the date of enactment of this Act, the President shall review
			 regulations and policies relating to Federal disaster assistance to eliminate
			 regulations the President determines are no longer relevant, to harmonize
			 contradictory regulations, and to simplify and expedite disaster recovery and
			 assistance.
			(b)ReportNot later than 18 months after the date of
			 enactment of this Act, the President shall transmit to Congress a report
			 describing changes made to regulations as a result of the review required under
			 subsection (a), together with any legislative recommendations relating
			 thereto.
			4.Issuance of
			 regulations relating to eligible costNot later than six months after the date of
			 enactment of this Act, the President shall issue and begin implementation of
			 the regulations required under section 406(e)(3)(C) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(3)(C)) to
			 provide for cost estimation procedures that expedite recovery and to reduce the
			 costs and time for completion of recovery projects through the creation of
			 financial and performance incentives.
		5.Use of financial
			 assistance to disseminate information regarding cost-effective mitigation
			 technologiesSection 203(e)(2)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5133(e)(2)) is amended by striking 10 percent and
			 inserting 15 percent.
		6.Recovery
			 responsibilities
			(a)Functions of
			 Federal coordinating officerSection 302(b) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143(b)) is
			 amended—
				(1)in paragraph (3)
			 by striking and at the end;
				(2)by redesignating
			 paragraph (4) as paragraph (6); and
				(3)by inserting after
			 paragraph (3) the following:
					
						(4)not later than one month after the date of
				the declaration of a major disaster or emergency, make an initial appraisal of
				the types of recovery assistance needed;
						(5)coordinate with
				State government officials the establishment of detailed short-term and
				long-term recovery plans and methods for implementation of such plans;
				and
						.
				(b)Emergency
			 support, response, and recovery teamsSection 303 of such Act (42
			 U.S.C. 5144) is amended—
				(1)in the section
			 heading by striking support
			 and response and inserting support, response, and
			 recovery; and
				(2)by adding at the
			 end the following:
					
						(c)Emergency
				recovery teams
							(1)EstablishmentIn carrying out subsection (a), the
				President, acting through the Administrator of the Federal Emergency Management
				Agency, shall establish—
								(A)at a minimum 3
				national recovery teams;
								(B)sufficient
				regional recovery teams, including Regional Office strike teams under section
				507 of the Homeland Security Act of 2002; and
								(C)other recovery
				teams as may be necessary to meet the incident management responsibilities of
				the Federal Government.
								(2)Target
				capability levelThe
				Administrator shall ensure that specific target capability levels, as defined
				pursuant to the guidelines established under section 646(a) of the Post-Katrina
				Emergency Management Reform Act of 2006, are established for Federal emergency
				recovery teams.
							(3)PersonnelThe President, acting through the
				Administrator, shall ensure that the Federal emergency recovery teams consist
				of adequate numbers of properly planned, organized, equipped, trained, and
				exercised personnel to achieve the established target capability levels. Each
				emergency recovery team shall work in coordination with State and local
				officials and onsite personnel associated with a particular incident.
							(4)Readiness
				ReportingThe Administrator shall evaluate team readiness on a
				regular basis and report team readiness levels in the report required under
				section 652(a) of the Post-Katrina Emergency Management Reform Act of
				2006.
							.
				7.Federal
			 interagency disaster recovery task forceTitle III of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by
			 adding at the end the following:
			
				327.Federal
				interagency disaster recovery task force
					(a)EstablishmentThe President shall establish a Federal
				interagency disaster recovery task force (hereinafter referred to in this
				section as the task force) to carry out the following:
						(1)Identify, maintain
				a catalogue of, and submit to Congress at least twice each year a report
				describing the Federal programs that may be used to assist in recovery efforts
				after a major disaster or emergency.
						(2)Ensure
				communication, before and after major disasters and emergencies, between the
				Federal departments and agencies determined by the President to administer the
				Federal programs referred to in paragraph (1).
						(b)ChairpersonThe
				Administrator of the Federal Emergency Management Agency shall serve as the
				chairperson of the task force.
					(c)MembershipThe
				task force shall include a representative of each Federal department and agency
				determined by the President to administer a program that may be used to assist
				in recovery efforts after a major disaster or emergency.
					(d)Meeting
				frequencyThe task force shall meet at least four times each
				year.
					.
		8.Repair,
			 restoration, and replacement of damaged facilitiesSection
			 406(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5172(a)) is amended—
			(1)in paragraph (4)
			 by striking $20,000,000 and inserting $5,000,000;
			 and
			(2)by adding at the
			 end the following:
				
					(5)Contribution
				status reportsNot less
				frequently than every 180 days, the President shall transmit to Congress a
				report on the status of applications, obligations, and contributions under this
				section with respect to each major disaster for which, on the date of the
				transmission of such report, a contribution is eligible to be requested or made
				under this
				section.
					.
			9.Special rule for
			 certain major disastersSection 406 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) is amended by
			 adding at the end the following:
			
				(f)Special rule for
				certain major disasters
					(1)Consolidation of
				fundsNotwithstanding
				subsection (a)(1), if the President determines that there is extensive and
				widespread damage and destruction resulting from a major disaster, the
				President may allow a State or local government or a private nonprofit
				facility, as the case may be, to consolidate contributions received as a lump
				sum payment to repair, restore, reconstruct, or replace more than one public
				facility. A State or local government and a private nonprofit facility may
				choose whether or not to repair, restore, reconstruct, or replace one or more
				of such facilities after assessing the need for such facilities after such
				major disaster.
					(2)Federal
				shareNotwithstanding subsection (c)(1)(A), the Federal share for
				a public facility shall be an amount equal to 100 percent of the Federal
				estimate of the cost of repairing, restoring, reconstructing, or replacing the
				facilities and of management expenses.
					.
		
